DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 08/17/2022 has been entered. Applicant has amended claims 1, 9, and 17. Applicant has added claims 25-30. Claims 1-30 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 08/17/2022, with respect to the rejection(s) of claim(s) 1-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Todd et al (WO 2020/180291) in view of Strauss (US 2020/0012637). Strauss teaches the amended limitations seen in the independent claims and new claims 25-30 as seen in the current rejection below.. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al (WO 2020/180291) in view of Strauss (US 2020/0012637).
Regarding claim 1, Todd teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts comprising ([0085]): bringing up a new leader node in response to detection of a loss of operation or disconnection of a leader node that was in a leader-follower relationship with a follower node to manage metadata across a plurality of interconnected computing nodes ([0018] - In some cases, the consistency of the distributed metadata database is maintained using the Raft consensus algorithm. In the Raft algorithm, one node may be elected as a leader and may be responsible for servicing all read and write operations. The other nodes are follower nodes which receive copies of all transactions to enable them to update their own metadata database information ([0018] - Should the leader node fail, one of the follower nodes may be elected as leader and may take over serving read and write transactions); 
Todd does not explicitly teach receiving an incremental snapshot at the new leader node, and applying the incremental snapshot to the new leader node, wherein the incremental snapshot comprises of multiple metadata entries changed during a time period corresponding to the incremental snapshot, and first and second metadata entries of the multiple metadata entries were changed at different times; and assuming, by the new leader node, a leadership role after applying the incremental snapshot to the new leader node. 
Strauss teaches receiving an incremental snapshot at the new leader node, and applying the incremental snapshot to the new leader node, wherein the incremental snapshot comprises of multiple metadata entries changed during a time period corresponding to the incremental snapshot, and first and second metadata entries of the multiple metadata entries were changed at different times; and assuming, by the new leader node, a leadership role after applying the incremental snapshot to the new leader node ([0056] In some embodiments, when reading file system 234's metadata and data blocks from storage subsystem 230, the snapshot generator 250 may first look in preserved data 236 to see if a given block is stored there. If it is, the snapshot generator 250 reads the block from preserved data 230. If not, the snapshot generator 250 reads the block directly from file system 234. Note that metadata and data blocks in file system 234 may be tagged with the new epoch number e+1 if written to since the snapshot epoch transition, may be tagged with previous epoch number e, or may be tagged with older epoch numbers (e.g., e−1, e−2, etc.). (The metadata and data blocks in preserved data 236 may be tagged epoch number e, or may be tagged with older epoch numbers). Thus, to generate a complete snapshot 254 of file system 234 as of epoch e, snapshot generator 250 reads all blocks of file system 234 that are tagged with epoch number e or older. In some embodiments, a partial or incremental snapshot may be generated by reading only blocks tagged with epoch number e.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Todd to include, receiving an incremental snapshot at the new leader node, and applying the incremental snapshot to the new leader node, wherein the incremental snapshot comprises of multiple metadata entries changed during a time period corresponding to the incremental snapshot, and first and second metadata entries of the multiple metadata entries were changed at different times; and assuming, by the new leader node, a leadership role after applying the incremental snapshot to the new leader node as taught by Strauss. It would be advantageous to improve performance for certain patterns of I/O requests and may also reduce the time taken to recover a large file in case one of the storage nodes or devices being used for the file fails as taught by Strauss [0098].
Regarding claim 2. Todd in view Strauss teaches the non-transitory computer readable medium of claim 1, Todd further teaches wherein the set of acts further comprise: retrieving further metadata from the follower node, wherein the further metadata was captured at the follower node after formation of the incremental snapshot ([0049] - Should the leader node fail, one of the follower nodes may be elected as leader and take over serving read and write transactions. As discussed additionally below, clients of the metadata DB are typically able to discover which node is the Raft leader and make its requests to that node based referring to an associated near cache. If the partition leader should change, the distributed cache and the near cache are updated so that the clients may be routed to that new leader).  
Regarding claim 3. Todd in view Strauss teaches the non-transitory computer readable medium of claim 2, Todd further teaches wherein the set of acts further comprise: performing a consensus operation over the further metadata that was retrieved from the follower node ([0049] - Should the leader node fail, one of the follower nodes may be elected as leader and take over serving read and write transactions. As discussed additionally below, clients of the metadata DB are typically able to discover which node is the Raft leader and make its requests to that node based referring to an associated near cache. If the partition leader should change, the distributed cache and the near cache are updated so that the clients may be routed to that new leader).  
Regarding claim 4, Todd in view Strauss teaches the non-transitory computer readable medium of claim 2, Todd further teaches wherein the set of acts further comprise: performing a quorum level consistency operation over the further metadata that was retrieved from the follower node ([0049] - Should the leader node fail, one of the follower nodes may be elected as leader and take over serving read and write transactions. As discussed additionally below, clients of the metadata DB are typically able to discover which node is the Raft leader and make its requests to that node based referring to an associated near cache. If the partition leader should change, the distributed cache and the near cache are updated so that the clients may be routed to that new leader).  
Regarding claim 5, Todd in view of Strauss teaches non-transitory computer readable medium of claim 1, Strauss further teaches wherein, by processing the incremental snapshot, the leader node is brought to a data state corresponding to a time of the loss of operation or disconnection of the leader node at least by processing the incremental snapshot ([0056] In some embodiments, when reading file system 234's metadata and data blocks from storage subsystem 230, the snapshot generator 250 may first look in preserved data 236 to see if a given block is stored there. If it is, the snapshot generator 250 reads the block from preserved data 230. If not, the snapshot generator 250 reads the block directly from file system 234. Note that metadata and data blocks in file system 234 may be tagged with the new epoch number e+1 if written to since the snapshot epoch transition, may be tagged with previous epoch number e, or may be tagged with older epoch numbers (e.g., e−1, e−2, etc.). (The metadata and data blocks in preserved data 236 may be tagged epoch number e, or may be tagged with older epoch numbers). Thus, to generate a complete snapshot 254 of file system 234 as of epoch e, snapshot generator 250 reads all blocks of file system 234 that are tagged with epoch number e or older. In some embodiments, a partial or incremental snapshot may be generated by reading only blocks tagged with epoch number e.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Todd to include, wherein, by processing the incremental snapshot, the leader node is brought to a data state corresponding to a time of the loss of operation or disconnection of the leader node at least by processing the incremental snapshot as taught by Strauss. It would be advantageous to improve performance for certain patterns of I/O requests and may also reduce the time taken to recover a large file in case one of the storage nodes or devices being used for the file fails as taught by Strauss [0098].
Regarding claim 6, Todd in view Strauss teaches the non-transitory computer readable medium of claim 1, Todd further teaches wherein the plurality of interconnected computing nodes are assigned to handle distributed metadata for a distributed file system ([0017] -some examples herein include a system able to route requests for a highly- available scalable distributed metadata database. The metadata database herein may provide high- availability by maintaining strongly consistent copies of the metadata on separate metadata nodes. Further, the metadata database provides scalability by partitioning the metadata and distributing the metadata across distinct metadata nodes).  
Regarding claim 7, Todd in view Strauss teaches the non-transitory computer readable medium of claim 6, Todd further teaches wherein the distributed metadata for the distributed file system is sharded into a plurality of ranges of metadata ([0051] - Partitioning (also sometimes referred to as sharding) of the metadata in the metadata DB herein allows scaling of the metadata DB by dividing the responsibility of regions of metadata across distinct metadata nodes in the system. In this example, partitioning of the metadata DB is accomplished by dividing the key-space (i.e., the set of all possible keys 408) of each metadata table into key-space -ranges associated with a partition. Each partition is given a partition identifier and a set of key-space-ranges for which the node managing the DB partition is responsible).  
Regarding claim 8, Todd in view Strauss teaches the non-transitory computer readable medium of claim 6, Todd further wherein the leader node is assigned to handle one or more shards from among a plurality of ranges of metadata ([0053] -  Raft group is formed for each of three partitions 502, 504 and 506 on a subset of metadata nodes 202(l)-202(4). The leader of that Raft group is the partition leader and is responsible for serving all requests to the other members of that partition. Each metadata node 202 may be a member of multiple Raft groups and hence multiple partitions. Any metadata node 202 can become the leader for any of the partitions that it manages. In this example, the metadata node 202(1) manages a first partition 502 as a follower, a second partition 504 as a follower, and a third partition 506 as a follower. The metadata node 202(2) manages the first partition 502 as the leader and the second partition 504 as a follower. The metadata node 202(3) manages the second partition 504 as the leader and the third partition 506 as a follower. The metadata node 202(4) manages the first partition as a follower and the third partition 506 as the leader).
Regarding claim 27, Todd in view of Strauss teaches the non-transitory computer readable medium of claim 1, Strauss further teaches wherein multiple incremental snapshots are applied to the leader node([0056-0057].
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Todd to include, wherein multiple incremental snapshots are applied to the leader node as taught by Strauss. It would be advantageous to improve performance for certain patterns of I/O requests and may also reduce the time taken to recover a large file in case one of the storage nodes or devices being used for the file fails as taught by Strauss [0098].
Regarding claim 28, Todd in view of Strauss teaches the non-transitory computer readable medium of claim 27, Strauss further teaches wherein a first incremental snapshot of the multiple incremental snapshots applied to the leader node is from a first node and a second incremental snapshot of the multiple incremental snapshots applied to the leader node is from a second node([0056-0057].
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Todd to include, wherein a first incremental snapshot of the multiple incremental snapshots applied to the leader node is from a first node and a second incremental snapshot of the multiple incremental snapshots applied to the leader node is from a second node as taught by Strauss. It would be advantageous to improve performance for certain patterns of I/O requests and may also reduce the time taken to recover a large file in case one of the storage nodes or devices being used for the file fails as taught by Strauss [0098].
Claims 9-26 and 29-30 are rejected using similar reasoning seen in the rejection of claims 1-8 and 27-28 due to reciting similar limitations but directed towards a method and a system.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166